Citation Nr: 9912128	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  96-14 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a chronic 
disability manifested by multiple joint pain, painful eyes, 
dizziness, memory loss, or headaches including as due to 
undiagnosed illnesses in a Persian Gulf War veteran.  

2.  Entitlement to an increased (compensable) evaluation for 
hearing loss of the right ear.

3.  Entitlement to a separate compensable evaluation of 10 
percent for multiple service-connected disabilities evaluated 
as noncompensable under the criteria of 38 C.F.R. § 3.324 
(1998).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from January 1988 to August 
1992.  There is evidence of service in the Persian Gulf 
region from July 1991 to December 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA). 

The veteran's appeals were previously before the Board in 
November 1997.  The issues at that time included whether new 
and material evidence had been submitted to reopen the claims 
for service connection for multiple joint pains, painful 
eyes, memory loss, dizziness, and headaches.  Service 
connection for a disease manifested by multiple joint pain, 
painful eyes, dizziness, memory loss, and headaches was 
previously denied in a September 1993 rating decision.  The 
Board determined that new and material evidence had been 
submitted, but remanded the issue for further development, to 
include additional medical examinations.  The veteran was to 
also be afforded an audiology examination.  The requested 
development has been completed, and the case has been 
returned to the Board for further consideration.  

The November 1997 Board decision referred the issue of 
entitlement to service connection for chronic fatigue 
syndrome to the RO for development and consideration.  

In July 1998 the RO affirmed the determinations previously 
entered and denied entitlement to service connection for 
chronic fatigue syndrome.  The veteran was informed of the 
denial in an August 1998 letter.  She has not appealed the 
denial of entitlement to service connection for chronic 
fatigue syndrome. The Board has accordingly construed the 
issues for appellate review as limited to those reported on 
the title page. 


FINDINGS OF FACT

1.  The veteran had active duty in the Persian Gulf.  

2.  The service medical records show complaints of dizziness, 
eye pain, and headaches in association with treatment for 
several diagnosable diseases, but are negative for evidence 
that these symptoms were the result of a chronic disability.  

3.  The post service medical records reveal consistent 
complaints of joint pain, eye pain, headaches, dizziness, and 
memory loss since discharge from service, but are negative 
for objective indication of a chronic disability.

4.  The veteran's right ear hearing acuity is at level I; 
left hearing acuity is normal.

5.  Service connection is currently in effect for hearing 
loss of the right ear and a skin disability; each of these 
disabilities is evaluated as zero percent disabling. 

6.  The veteran has not submitted clear evidence that her 
noncompensable service connected disabilities interfere with 
normal employability.




CONCLUSIONS OF LAW

1.  A chronic disability manifested by multiple joint pain, 
painful eyes, dizziness, memory loss, or headaches was not 
incurred in or aggravated by active service, nor may an 
undiagnosed illness manifested by multiple joint pain, 
painful eyes, dizziness, memory loss, or headaches be 
presumed to have been incurred during active service.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.303, 3.317 (1998). 

2.  The criteria for an increased (compensable) evaluation 
for hearing loss of the right ear have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.85, 
4.87, Diagnostic Code 6100 (1998). 

3.  The criteria for a separate compensable evaluation of 10 
percent for multiple service-connected disabilities evaluated 
as noncompensable under 38 C.F.R. § 3.324 have not been met.  
38 C.F.R. § 3.324 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for 
a disability manifested by multiple joint 
pain, painful eyes, dizziness, memory 
loss, or headaches including as due to an 
undiagnosed illness in a Persian Gulf War 
veteran.

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  

The VA shall pay compensation to a Persian Gulf veteran who 
exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed below, provided that such disability became manifest 
either during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2001, and by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. § 1117 (West 1991 and Supp. 1998); 
38 C.F.R. § 3.317.  

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six month period will be 
considered chronic.  The six month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  Signs or symptoms which 
may be manifestations of undiagnosed illness include, but are 
not limited to fatigue, signs or symptoms involving skin, 
headache, muscle pain, joint pain, neurologic signs or 
symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the respiratory system (upper or lower), 
sleep disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  38 C.F.R. § 3.317.  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. §  3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  

Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. §  3.303(b).

Factual Background

In this case, a review of the service medical records shows 
that the veteran was seen in February 1988 for symptoms that 
included weakness, dizziness, and shortness of breath, with a 
single episode of vomiting.  The assessment was right middle 
lobe infection versus bronchitis.  Follow up records from 
later the same month show that the veteran also complained of 
left wrist pain.  The assessment was resolving upper 
respiratory infection, and probable ganglion cyst of the left 
wrist.  X-ray study was normal. 

In March 1988, the veteran was seen for complaints of left 
upper quadrant pain upon completing physical training that 
morning.  She had also experienced left arm numbness.  On 
examination, there was no tenderness, and she had a full 
range of motion of all joints.  The assessment was possible 
splenic flexure syndrome.  

The veteran complained of several symptoms, including 
vertigo, in April 1988.  The assessment was bronchitis.  

August 1988 records indicate that the veteran was treated for 
complaints of headaches.  The headache had lasted for the 
past three hours.  The veteran reported that she was under a 
great deal of stress.  The assessment was headaches, stress 
related.  

In October 1988, the veteran's complaints included dizziness, 
as well as coughing and a sore throat.  The assessment was 
rule out bronchitis versus pneumonia.  

The veteran complained of off and on headaches for the past 
several days in January 1989.  She had frontal lobe 
tenderness and pain upon reading.  She was instructed to get 
glasses.  

In November 1990, the veteran complained that her glasses 
hurt her eyes.  On examination, her ocular health was noted 
to be within normal limits.  The impressions included 
compound myopic astigmatism. 

The veteran complained of headaches with congestion and 
coughing in December 1990.  The assessment was upper 
respiratory infection.  

April 1991 records state that the veteran complained of 
headaches when she was wearing her glasses.  The assessment 
was bilateral compound myopic astigmatism.  

The veteran completed a dental health questionnaire in June 
1991.  She denied a history of fainting, dizziness, or 
painful joints.  

The veteran was treated for complaints of irritated eyes in 
July 1991.  She had recently awakened with yellow pus in the 
corner of her eyes.  An examination noted that some redness 
remained, as well as some jaundice in the white of the eye.  
However, no further treatment was necessary.  

December 1991 records state that the veteran complained of 
pain in her eyes and headaches when she wore her glasses.  
Her headaches would quit after she removed her glasses.  

June 1992 records state that the veteran presented with 
complaints of dizziness, headaches, and weakness hours after 
breakfast.  The assessment included hypoglycemic symptoms 
after missing breakfast, and a history of mild anemia. 

The veteran was afforded a complete medical examination in 
July 1992 in preparation for her discharge from service.  
This examination was negative for multiple joint pain, 
painful eyes, dizziness, memory loss, and headaches.  

However, the veteran admitted to a history of dizziness or 
fainting spells on a Report of Medical History obtained at 
this time.  Additional comments stated that the veteran would 
feel faint when she skipped a meal. 

The post service evidence includes VA treatment records dated 
in September and October 1992.  September 1992 records show 
that the veteran complained of generalized migratory joint 
pains since her discharge from service the previous month.  
She also noted fatigue, but denied any other symptoms.  The 
veteran was noted to have returned from the Persian Gulf in 
December 1991.  On examination, the veteran was in no 
apparent distress, and there were no obvious abnormalities of 
the joints.  The assessment was fatigue versus arthralgias.  
Additional September 1992 records include the same complaints 
and findings, with an assessment of arthralgia, rule out 
rheumatoid arthritis, and questionable Lyme disease.  

October 1992 VA treatment records state that there had been 
no change in the veteran's complaints, except that she had 
experienced a headache and earache the previous day.  She was 
not currently experiencing those symptoms.  All laboratory 
testing was normal, and the only positive finding was a high 
cholesterol count.  The assessment remained arthralgia.  

The veteran underwent a VA rheumatology consultation in 
October 1992.  She complained of pain in her wrists, elbows, 
knees, and ankles.  The pain was intermittent, and lasted 
from a couple of hours to more than a day.  She described it 
as sharp, shooting pains.  On examination, the veteran had a 
full range of motion of all peripheral joints without 
redness, swelling, or tenderness.  All laboratory testing was 
again found to be normal.  The assessment was arthralgias of 
questionable etiology.  Additional October 1992 VA treatment 
records state that the veteran reported the pain was 
increasing in severity. 

The veteran was afforded a VA examination in October 1992.  
She stated that she was in good general health until August 
1992 when she was separated from service.  



The veteran had noted the onset of migratory type joint pains 
that tended to come and go initially, but were currently 
present at all times.  She denied aching or swelling, but 
complained of generalized aching discomfort in her joints.  
This was not necessarily related to stressful activities.  
She also complained of headaches, dizziness, and loss of 
memory.  On examination, the veteran appeared healthy and in 
no acute distress.  She stood erect with a normal posture, 
and walked with a normal gait.  

There was a good range of motion to all of her joints, with 
no localized redness or swelling of any of the peripheral or 
proximal joints of her body.  She had no evidence of spinal 
motion restriction, and there was no evident neurologic 
deficit in either arm or leg.  The impression was a possible 
rheumatic disorder of undetermined etiology.  The examiner 
commented that he did not believe the veteran had any 
orthopedic problems pertaining to her symptomatology, and no 
orthopedic treatment was recommended.  

October 1992 VA treatment records show that the veteran 
complained of blurred vision and headaches for the past three 
years.  She said that her headaches started when she received 
new glasses in service.  The veteran was afforded an eye 
examination at this time.  The examination was normal, and 
the impression was refractive error.  Her complaints of a 
sensation of dull pain around her eyes when wearing her 
glasses for more than ten minutes were noted, but this was 
also noted to resolve when her glasses were removed.  

VA treatment records from June 1993 show that the veteran 
attributed her joint pains to her Desert Storm service.  She 
stated that her pains were severe, although the examiner 
noted that she had missed her previous appointments in March 
1993 and April 1993.  She stated that her symptoms were 
identical to those that the veterans on television were 
complaining about.  

In July 1993, the veteran complained of pain and numbness of 
the palmar aspect of the middle two fingers of the right hand 
since January 1993.  She also complained of fatigue since 
August 1992.  Since that time, she was only able to work for 
four or five hours a day.  She stated that she was unable to 
retain her last job due to her symptoms.  The veteran 
reported that her body aches had begun prior to getting out 
of service.  She did not have a sore throat or swollen lymph 
nodes in the neck.  

The veteran complained of shooting pains in the back of her 
head three or four times a day, which lasted for only a few 
seconds.  She also complained of pain coming from her eyes 
when she wore her glasses.  Her other symptoms included a 
dizzy feeling.  The examination was normal.  The assessment 
noted that as each part of the veteran's body was examined, 
she complained of vague pain or vague symptoms, and the 
assessment also included somatization.  

The veteran was afforded a VA neurologic consultation in July 
1993.  She described numbness of the middle two fingers of 
her right hand, as well as stabbing pains in her head that 
lasted for several seconds and that could occur anywhere.  
The neurologic examination was normal.  The examiner stated 
that her complaints seemed to be similar to the somatic 
complaints expressed by many Desert Storm veterans.  He added 
that no one understood these complaints, or knew whether they 
were real.  However, he was unable to find any neurologic 
abnormality at this time.  

December 1993 records show that the veteran was seen again 
for complaints of pain in her fingers, hands, spine, neck, 
knees, and elbows.  It was worse now than in the previous 
month.  The examination was normal.  The assessment was 
arthralgias, with a psychologic overlay, not clear cut.  

The veteran underwent nerve conduction velocity tests of the 
right arm in September 1993.  All findings were within the 
range of normal.  

November 1994 records show that the veteran continued to 
complain of headaches and pain in her spine, as well as some 
eye problems.  She also reported traveling numbness in every 
part of her body, and a loss of memory.  

The examiner noted that prior neurologic examinations had 
found no objective evidence of disease.  The examination was 
normal.  The impression was multiple complaints, cause 
undetermined. 

The veteran was afforded a hearing before a hearing officer 
at the RO in January 1995.  She testified that she had been 
sent on shore into Kuwait City to assist in clean up, and 
that some oil fires were still burning at that time.  Her 
symptoms had begun with a rapid onset about ten months after 
her return from the Gulf region.  She stated that she had 
experienced a little weight loss at that time.  

The veteran said that she experienced multiple joint pains, 
which were primarily located in her fingers, ankles, and 
back.  This pain would move very rapidly up her extremities.  
She described the pain as very sharp.  The veteran stated 
that she continued to have painful eyes, and she attributed 
this to her glasses.  She said that she often felt dizzy, and 
that this could happen at any time and in any position.  Her 
memory loss was for recent information, and not for remote 
events.  She testified that her headaches were sharp, and 
would move around her head.  The veteran said that she was 
now sleeping less than she used to sleep.  She had problems 
with generalized weakness.  See Transcript.  

Additional VA treatment records dated from 1995 to March 1998 
are on file.  VA treatment records from July 1995 show the 
veteran reported that she was unable to do any physical work.  
There was a history of a multitude of complaints without any 
physical findings.  The current examination was negative for 
abnormalities.  Additional testing was scheduled.  The 
provisional diagnosis was poly-symptomatology without 
objective findings.  

October 1995 records show that the veteran was afforded an 
electroencephalogram (EEG).  The findings were normal. 

December 1995 records show that the veteran continued to 
complain of pain in her fingers, toes, and ankles.  She 
described her sleep as normal.  A magnetic resonance imaging 
(MRI) report was reviewed, and noted to be negative.  

April 1996 records reveal that the veteran was again seen for 
complaints of joint pain.  

The veteran underwent neurologic and neuropsychological 
evaluation in August 1996.  There were no organic deficits 
found.  The personality testing suggested a wide variety of 
physical symptoms which may reflect an avoidance of 
responsibility, although they did not acknowledge overtly 
using these symptoms in this manner. 

September 1996 records indicate that the veteran complained 
of headaches and memory loss.  She was also noted to have 
joint pain.  An EEG, MRI, a computed tomography (CT) scan and 
nerve conduction velocity tests were all noted to have been 
normal.  The examiner did not believe that the veteran had a 
neurologic disease.  

Additional September 1996 records note that the veteran was 
examined for complaints of eye pain and headaches.  The 
impression was refractive error.  

The veteran was afforded a VA orthopedic examination in 
February 1998.  She denied endocrinopathy, thyroid disease, 
hepatitis, tuberculosis, and a history of HIV risk factors.  
She complained of poly-arthralgias, and denied psoriasis or 
colitis.  She reported that she experienced poly-arthralgias 
all over, and that she hurt from the neck down.  She said 
that her symptoms were worse with exertion and increased 
activity in general, and that she did not have any morning 
stiffness.  There was no fatigue or weight loss.  She was 
currently working as a teacher.  The veteran referred to 
occasional low back pain, and to walking up to two miles when 
time allowed.  She referred to occasional insomnia.  No other 
relevant history was reported.  



On examination, the veteran was in no apparent distress.  No 
abnormal findings were reported.  The diagnosis stated that 
there was no evidence of chronic fatigue syndrome, no 
evidence of any rheumatologic disease known to the examiner, 
no evidence of fibromyalgia, and that she was completely 
benign for musculoskeletal disease.  There was no evidence of 
any autoimmune connective tissue disorder.  

The veteran underwent a VA neurologic examination in March 
1998.  She complained of pain in her knees, ankles, wrists, 
lower back, and feet, as well as a lack of energy and 
fatigue.  She was currently working in child care with 
preschool children.  The veteran stated that she slept a lot 
and had no energy.  She complained of frontal headaches, 
which she described as a feeling of pressure and steady in 
character, but the headache would subside if she took off her 
glasses.  The headaches were not preceded by aura, or 
associated with any concomitant focal neurological symptoms.  
The neurologic examination showed no abnormality.  The 
diagnosis was muscle contraction cephalalgia.  

March 1998 VA treatment records show that the veteran was 
seen for a follow up for her complaints of left forearm and 
right palmar area numbness.  A left forearm nodule was noted 
to have been present for a year, and was getting bigger.  Her 
appetite was good, and she was sleeping well.  The 
examination reported decreased deep tendon reflexes, but was 
otherwise normal.  The impression was joint pains, memory 
loss, and headaches.  

Analysis

Initially, the Board notes that the veteran's claim is well 
grounded.  In other words, the veteran's claim is not 
implausible.  The record shows that she had service in the 
Persian Gulf during the applicable time period.  Furthermore, 
she has alleged having developed multiple joint pains, 
painful eyes, dizziness, memory loss, and headaches as a 
result of her service in the Persian Gulf.  

The veteran has cooperated in the development of her claim, 
that all identified medical records have been obtained, and 
that she has been afforded VA examinations in conjunction 
with her claim.  Therefore, the duty to assist the veteran in 
the development of her claim has been met.  38 U.S.C.A. 
§ 5107 (West 1991). 

After careful review of the veteran's contentions and the 
evidence of record, the Board finds that the evidence does 
not support entitlement to service connection for a 
disability manifested by multiple joint pain, painful eyes, 
dizziness, memory loss, or headaches including as due to an 
undiagnosed illness.  Her complaints of headaches, painful 
eyes, and dizziness have all been attributed to diagnosed 
disabilities, which renders the provisions of 38 C.F.R. 
§ 3.317 inapplicable as far as pertains to these symptoms.  
Furthermore, there are no objective indications of a chronic 
disability manifested by multiple joint pain or memory loss 
of the type required by 38 C.F.R. § 3.317.  At this juncture, 
the Board notes the veteran's contentions that she believes 
her symptoms are due to her service in the Persian Gulf, but 
further notes that several of her complaints actually began 
well before her deployment to that region.

The service medical records show that the veteran received 
treatment for complaints of dizziness on several occasions, 
but this was always in conjunction with other symptoms while 
she was receiving treatment for acute illnesses such as 
bronchitis or a hypoglycemic attack.  These were all 
transient episodes, and there is no evidence of chronic 
dizziness during active service.  The recent neurological 
examinations have all been normal, and there is no objective 
evidence to show that the veteran currently has chronic 
dizziness.  

Similarly, the veteran also complained of headaches on 
several occasions during service, but these complaints were 
attributed to sources such as stress, hypoglycemic symptoms, 
and problems with her eyeglasses.  These constituted 
transient, and not chronic disabilities.  The post service 
medical records show that the veteran continues to experience 
headaches, but only when wearing her glasses.  

The March 1998 neurological examination found no abnormality, 
and the diagnosis was muscle contraction cephalalgia.  The 
post service medical records do not indicate that this is a 
chronic disability, and there is no medical opinion that 
relates the cephalalgia to active service.  

The veteran complains that her glasses hurt her eyes, but the 
examinations in conjunction with these complaints were 
negative for any findings other than myopic astigmatism.  
Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).  There is no other 
diagnosis of any other chronic disability of the eye either 
during or after active service.  

The post service medical records reveal that the veteran 
first reported generalized migratory joint pain in September 
1992, but she was in no apparent distress at that time, and 
there were no obvious abnormalities.  She has continued to 
report joint pains, headaches, painful eyes, dizziness, and 
memory loss since this time.  The assessments have included 
arthralgia.  However, none of the numerous examinations that 
the veteran has been afforded since September 1992 have found 
any objective evidence of a chronic disability.  There is no 
evidence of reduced range of motion of any joint, swelling, 
or crepitus.  The orthopedic and neurologic examinations have 
all been negative for any orthopedic or neurologic deficits.  

The veteran has undergone an EEG, an MRI, a CT scan, and a 
nerve conduction velocity test, which have all been negative 
for any abnormality which might produce or explain the 
presence of headaches, dizziness, joint pains, or memory 
loss.  All laboratory testing has produced normal findings.  
The examiners have consistently noted that the veteran's 
complaints were either vague, questionable, or of an 
undetermined cause.  Every examination has stated that she 
was in no apparent distress, and the February 1998 
examination stated that she would walk two miles if time 
allowed.  

Medical examiners from July 1993, December 1993 and August 
1996 have either reached assessments of somatization, or 
otherwise attributed the veteran's complaints at least in 
part to psychological causes.  Therefore, as there are no 
objective indications that the veteran currently has a 
chronic undiagnosed disability which may be attributed to her 
service in the Persian Gulf or to any other aspect of her 
active service, the preponderance of the evidence is against 
her claim, and entitlement to compensation for an undiagnosed 
illness is not supported by the evidence of record.  
38 C.F.R. § 3.317.  

In reaching this decision, the Board notes that the veteran's 
representative has asked that this issue be remanded for a 
separate rheumatologic examination, as requested by the 
November 1997 Board decision.  The Board notes that the March 
1998 VA examination included an opinion concerning 
rheumatologic disease.  Finally, the Board notes that the 
type of examination and procedures requested by the 
representative were conducted by the VA in November 1992, and 
were negative.  Therefore, the Board finds that an additional 
remand is not necessary in this case. 

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for 
service connection for a chronic disability manifested by 
multiple joint pain, painful eyes, dizziness, memory loss, or 
headaches including as due to an undiagnosed illness in a 
Persian Gulf War veteran.


II.  Entitlement to an increased 
(compensable) evaluation for hearing loss 
of the right ear.

Criteria

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  

Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Evaluations of unilateral defective hearing range from 
noncompensable to 10 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000, and 4000 cycles per second 
(Hertz).  To evaluate the degree of disability from defective 
hearing, the rating schedule establishes 11 auditory acuity 
levels from Level I for essentially normal acuity through 
Level XI for profound deafness.

In situations where service connection has been granted only 
for defective hearing involving one ear, and the appellant 
does not have total deafness in both ears, the hearing acuity 
of the nonservice-connected ear is considered to be normal.  
VAOPGCPREC 32-97 (O.G.C. Prec. 32-97).  In such situations, a 
maximum 10 percent evaluation is assignable where hearing in 
the service-connected ear is at Level X or XI.  38 C.F.R. 
§ 4.85 and Part 4, Diagnostic Codes 6100, 6101 (1998).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).


Factual Background

The record shows that entitlement to service connection for 
hearing loss of the right ear was established in a September 
1993 rating decision.  The current zero percent evaluation 
was assigned for this disability.  

VA treatment records show that the veteran underwent an 
audiology examination in December 1994.  She reported a 
progressive decrease in hearing since 1989.  The ear, nose, 
and throat examination was within normal limits.  Uncertified 
pure tone thresholds in the right ear were 15, 10, 35, and 25 
decibels for the frequencies of 1000, 2000, 3000, and 4000 
Hertz, respectively.  Uncertified pure tone thresholds in the 
left ear were 10, 25, 30, and 25 decibels at 1000, 2000, 
3000, and 4000 Hertz.

In January 1995 the appellant provided testimony in support 
of her claim for an increased (compensable) evaluation for 
her hearing loss in the right ear.  She stated that she had 
not been issued a hearing aid, but that she might need one 
eventually.  While the appellant expressed difficulties 
retaining employment as a medical secretary, neither her 
service connected right ear hearing loss nor her skin 
disability were said to constitute factors in this regard.

The veteran was afforded an additional VA examination in 
March 1998.  The pure tone thresholds for the right ear were 
20, 10, 25, and 25 decibels at 1000, 2000, 3000, and 4000 
Hertz, respectively.  The average hearing threshold was 20 
decibels.  Speech recognition was 96 percent correct.  Pure 
tone thresholds in the left ear were 20, 10, 15, and 15 
decibels at 1000, 2000, 3000, and 4000 Hertz.  The average 
hearing threshold was 15 decibels.  Speech recognition was 96 
percent.  The examiner noted that hearing was within normal 
limits bilaterally and that no medical treatment was 
indicated.  

Analysis

Initially, the Board finds that the veteran's claim is 
"well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, a plausible claim has been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  An allegation of 
increased disability is sufficient to establish a well-
grounded claim seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board is also 
satisfied that all relevant facts have been properly 
developed to their full extent and that VA has met its duty 
to assist.  White v. Derwinski, 1 Vet. App. 519 (1991); 
Godwin v. Derwinski, 1 Vet. App. 419 (1991).  

The Board finds that an evaluation in excess of zero percent 
for the veteran's hearing loss of the right ear is not 
warranted.  In reaching this decision, the Board has 
considered the veteran's argument that her hearing loss has 
increased.  However, the evidence clearly weighs against the 
assignment of a compensable evaluation in this case.  The 
requirements of 38 C.F.R. § 4.85 set out the percentage 
ratings for exact numerical levels of impairment required for 
a compensable evaluation of hearing loss.  The evaluation of 
hearing loss is reached by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

As the Board noted earlier, where a veteran has service-
connected hearing loss in one ear and nonservice-connected 
hearing loss in the other ear, the hearing in the ear having 
nonservice-connected loss is to be considered normal for the 
purpose of computing the service-connected disability rating, 
unless the veteran is totally deaf in both ears.  Therefore, 
the only possible interpretation of the most recent evidence 
is that the veteran's hearing loss is at level I, and that, 
therefore, a compensable rating is not warranted.

The Board notes that the RO provided the appellant with the 
criteria referable to extraschedular evaluations, and 
obviously considered increased (compensable) evaluation of 
the right hearing loss in this regard.  The Board notes that 
the appellant's right hearing loss, evaluated as 
noncompensable, has not rendered her disability picture 
unusual or exceptional in nature.  The most recent VA 
examination disclosed that hearing acuity in the service-
connected right ear was considered normal.  Accordingly, 
there is no evidentiary basis of marked interference in 
employment.  The record is negative for frequent inpatient 
care of right hearing loss.  No basis exists upon which to 
refer the case to the Director of the VA Compensation and 
Pension Service for consideration of extraschedular 
evaluation.  




Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for a 
compensable evaluation for right ear hearing loss.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990).


III.  Entitlement to a separate 
compensable evaluation of 10 percent for 
multiple service-connected disabilities 
evaluated as noncompensable under 
38 C.F.R. § 3.324.

Criteria

Whenever a veteran is suffering from two or more separate 
permanent service-connected disabilities of such character as 
clearly to interfere with normal employability, even though 
none of the disabilities may be of compensable degree under 
the 1945 Schedule for Rating Disabilities, the rating agency 
is authorized to apply a 10 percent rating, but not in 
combination with any other rating.  38 C.F.R. § 3.324.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).

Factual Background

The record shows that service connection is currently in 
effect for two disabilities.  Service connection was 
established for nummular dermatitis/tinea versicolor and for 
defective hearing of the right ear in a September 1993 rating 
decision.  A zero percent evaluation was assigned for each of 
these disabilities, which currently remains in effect. 

VA dermatology records dated in September 1992 note that the 
veteran complained of recurring dry, irritating lesions since 
her return from the Persian Gulf.  The assessment was rule 
out nummular dermatitis.  The veteran did not state that this 
disability had caused her to miss work, or otherwise indicate 
that it had interfered with her employability.  

At the December 1994 audiology examination the veteran did 
not report any history of interference with her 
employability, and she was not considered a candidate for a 
hearing aid.  

At the January 1995 hearing, the veteran testified that she 
did not wear a hearing aid, but that she might be given one 
eventually.  She did not take any medication for her skin 
disability, which would come and go by itself.  Her skin 
disability was not irritated by clothing.  The veteran stated 
that she worked in childcare as a preschool teacher, and that 
she had formerly worked as a medical secretary.  She was 
unable to work a complete eight hour day due to fatigue, but 
worked part time.  See Transcript.

The veteran reported that she had a rash on her neck in April 
1996.  She stated that she experienced intermittent patchy 
eruptions.  The current examination was within normal limits.  
The impression was probable nummular eczema.  

November 1997 VA treatment records state that the veteran was 
seen for a scheduled appointment.  She had a vague itchy area 
on her right cheekbone the size of a 50 cent piece.  The 
impression was rash of the right cheek.  


The veteran underwent a VA orthopedic examination in February 
1998.  No skin rashes were reported, and none were noted on 
the examination.  

The March 1998 audiology examination noted that the veteran 
reported difficulty in hearing a person if he/she were 
speaking from a distance.  However, the diagnosis was that 
hearing was within normal limits bilaterally.  The veteran 
did not report that her hearing loss affected her 
employability.  

Analysis

Initially, the Board finds that the veteran's claim is 
"well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, a plausible claim has been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  An allegation of 
increased disability is sufficient to establish a well-
grounded claim seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board is also 
satisfied that all relevant facts have been properly 
developed to their full extent and that VA has met its duty 
to assist.  White v. Derwinski, 1 Vet. App. 519 (1991); 
Godwin v. Derwinski, 1 Vet. App. 419 (1991).  

The Board is unable to find that a separate compensable 
evaluation of 10 percent for the veteran's multiple 
nonservice connected disabilities is supported by the 
evidentiary record.  The treatment records and examination 
reports are negative for history or complaints that concern 
missing work due to the service-connected disabilities 
evaluated as noncompensable.  She testified at the January 
1995 hearing that her employment problems were mainly due to 
fatigue, and not to the service-connected hearing loss or 
skin disability.  Therefore, the veteran has not submitted 
any evidence to clearly show that her service connected 
disabilities interfere with her normal employability, and the 
criteria for a separate compensable rating of 10 percent 
under 38 C.F.R. § 3.324 have not been met.  38 C.F.R. 
§ 3.324.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as heres, the 
preponderance of the evidence is against the claim for a 
separate compensable evaluation of 10 percent for multiple 
service-connected disabilities evaluated as noncompensable 
under 38 C.F.R. § 3.324.


ORDER

Entitlement to service connection for a chronic disability 
manifested by multiple joint pain, painful eyes, dizziness, 
memory loss, or headaches including as due to an undiagnosed 
illness in a Persian Gulf War veteran is denied.

Entitlement to an increased (compensable) evaluation for 
hearing loss of the right ear is denied.

Entitlement to a separate compensable evaluation of 10 
percent based on multiple service-connected disabilities 
evaluated as noncompensable under 38 C.F.R. § 3.324 is 
denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

